August 18, 2005


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548

Mr. Kenneth E. McKay
Locke, Lidell & Sapp, L.L.P.
600 Travis Street,  Suite 3400
Houston, TX 77002-3095

RE:   Case Number:  05-0666
      Court of Appeals Number:  13-05-00460-CV
      Trial Court Number:  2003-60163

Style:      IN RE  THE STATE OF TEXAS, BY AND THROUGH THE TEXAS DEPARTMENT
      OF TRANSPORTATION

Dear Counsel:

      Today, the Supreme Court of  Texas  granted  the  relators'  emergency
motion for temporary relief, in the above-referenced case.
      The Supreme Court of Texas  has  requested  that  the  real  party  in
interest file a response to the emergency motion for  temporary  relief  and
the petition for writ of mandamus, in the above styled case.   The  response
is due to be filed in this office no later than 3:00 p.m., August 23,  2005.
 PLEASE NOTE that Rule 9.2(b), Tex. R. App. P. does not apply.  There is  no
filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

|cc:|Mr. Charles Bacarisse  |
|   |Ms. Cathy Wilborn      |
|   |Honorable Sharolyn P.  |
|   |Wood                   |